Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous restriction and 103 rejections have been maintained and repeated but the position has been modified due to the amendment.

	
	Claim Rejections - 35 USC § 103
Claim(s) 28, 30, 33, 35, 37-39, 41, and 43-44 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (JP 2008026600 listed on IDS and ISR).
As to claims 28, 30, 33, 35, 37-39, 41, and 43-44, Hatakeyama (abs., claims, 33-37, 48-50, 68, 82, 149, 154, examples, Table 1) discloses a laminate comprising a substrate and a resist underlayer film, wherein the film comprises monomer a such as 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
:
and a monomer b such as 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 for further improving etching resistance. 
Particularly to new claims 43-44, Hatakeyama discloses

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
as monomer a and 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 as monomer b.  The molar ratio of monomers a and b is more preferably 0.2≤a≤1 and 0≤b≤0.8 when a+b=1.  The copolymer has a Mw of 2k-100k. The film has an exemplary thickness of 300 (154) nm.  The cyclic olefin polymer has an exemplary loading (ex2, Table 1) of 80 wt%.
Therefore, as to claims 28, 30, 33, 35, 37-39, 41, and 43-44, it would have been obvious to one of ordinary skill in the art to have modified the polymer disclosed by Hatakeyama and added the comonomer b to produce a copolymer at the aforementioned molar ratio, because the resultant process would yield improved etching resistance.  The resultant copolymer would meet the claimed structure, Mw, and molar ratio.  The Mw and molar ratio would overlap with the claimed ones. It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
The references are silent on the claimed properties of solubility, residual film rate, reflective index, extinction coefficient, flatness.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a laminate and resist underlayer film containing the claimed components in the claimed amounts prepared by a substantially similar components.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. solubility, residual film rate, reflective index, extinction coefficient, flatness, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.
	
Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant individually (pg.10) argued Hatakeyama does not describe that the claimed monomers and comonomers are preferable among a lot of monomers. It is duly notified the rejection has not been applied by the laundry list case law, and different cited parts of Hatakeyama have been combined with a motivation of improving etching resistance to meet the claims. Regardless of the numerous possibilities, none of Hatakeyama’s monomers and comonomers that can be made from the disclosure of the invention are any less obvious than any others. The fact that Hatakeyama discloses a multitude of effective combinations does not render any particular formulation less obvious.  See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  Furthermore, Hatakeyama’s monomers and comonomers are functionally equivalent for producing resist underlayer film. Therefore, it would have been obvious to one of ordinary skill in the art to have replaced the preferred or exemplary monomers and comonomers with the claimed ones because of their equivalent functionality.  These conditions appear to equally apply to both productions using similar resist underlayer film. This adaptation would have obviously yielded instantly claimed invention.  
Therefore, as to claims 28, 30, 33, 35, 37-39, 41, and 43-44, it would have been obvious to one of ordinary skill in the art to have modified the polymer disclosed by Hatakeyama and added the comonomer b to produce a copolymer at the aforementioned molar ratio, because the resultant process would yield improved etching resistance.  The resultant copolymer would meet the claimed structure, Mw, and molar ratio.  The Mw and molar ratio would overlap with the claimed ones. It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Therefore, the previous restriction and 103 rejections have been maintained, but the position has been modified due to the amendment.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766